Citation Nr: 1113908	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-12 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability, including as secondary to residuals of service connected pilonidal cyst extraction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel

INTRODUCTION

The Veteran served on active duty from November 1956 to January 1958 and from September 1955 to March 1956.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In December 2010, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.

At the hearing, the Veteran requested that additional VA treatment records be obtained and signed a waiver of the Veteran's right to initial consideration of the new evidence by the RO.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  In December 2010, the RO obtained the above referenced VA treatment records and associated them with the claims file.  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.

Additionally, the Board observes that the Veteran's claim included the issue of entitlement to an increased evaluation for service connected posttraumatic stress disorder (PTSD).  In a statement submitted in August 2009, the Veteran specifically indicated that a 70 percent rating would satisfy his appeal.  During the course of the appeal, a 70 percent rating was granted in a May 2010 rating decision for PTSD.  Therefore, the Board finds that the May 2010 rating decision was a full grant of the benefit sought, and that issue is not before the Board at this time.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is increased during the pendency of an appeal, a Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).



FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. By an unappealed April 2005 Board decision, the RO denied the Veteran's claim for a low back disability because the disability did not manifest in service, did not manifest for several years after service, was not otherwise related to service and was not related to a service connected disability.  


CONCLUSIONS OF LAW

1. The April 2005 Board decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2. New and material evidence has not been submitted and the claim of entitlement to service connection for a low back disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in March 2006 that addressed the notice elements for service connection and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate a service connection claim and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  This letter also included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, a notice letter provided to the appellant in January 2009 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

Although the VCAA duty to notify was satisfied subsequent to the initial AOJ decision, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of an April 2009 and May 2010 supplemental statements of the case issued after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service medical records, DD Form 214, private medical records and VA medical records.  The veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Additionally, VA is not required to provide an examination unless new and material evidence has been presented.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this case, the Board is not finding that new and material evidence was submitted; therefore, a VA examination is not warranted.  See 38 C.F.R. § 3.159(c)(4). 

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

As a preliminary matter, the Board notes that the Veteran's current claim is one involving entitlement to service connection for a low back disability, including as secondary to residuals from pilonidal cyst removal.  This claim is based upon the same factual basis as his previous claim, which was last denied in an April 2005 Board decision.  The Veteran did not appeal that decision and it became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously disallowed claim.  In this case, the Veteran's claim for service connection for a low back disability was denied by the Board because the disability did not manifest in service, did not manifest for several years after service, was not otherwise related to service and was not related to a service connected disability.  

Although the RO did not reopen the Veteran's claim, such a determination, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the April 2005 Board decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

The definition of "new and material evidence" was revised in August 2001.  For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In April 2005, the Board reviewed the service treatment records which showed that the Veteran had complaints of pain in the lower back due to a pilonidal cyst which was removed.  The Veteran subsequently returned to full time duty.  There was no reference in the service treatment records to any other low back complaints.  There was also no diagnosis of low back disability during service. 

The Board also reviewed the post-service medical records which revealed no complaints or findings of back pain until December 1966 when the Veteran was hospitalized for a severe strain of the lumbar and dorsal spine.  Lay statements were also submitted that revealed that the Veteran saw an osteopath for his back in the late 1950's and early 1960's.

The Board also considered the Veteran's testimony at a hearing that he had a pilonidal cyst on his lower back in service.  The Veteran stated that it was his belief that his arthritic problems were a result of the surgery to remove the cyst.  Further, VA treatment records and Social Security Administration records provided that the Veteran had complaints of and treatment for back pain.  

The Board also reviewed an October 2003 VA examination in which the Veteran indicated that it was his belief that his low back condition was a result of his pilonidal cyst surgery.  The Veteran stated that he had always had a minor ache in his lumbar spine until he injured his back in 1987 while lifting objects.  He reported that he began noticing more pain in 1988 when working as an auto worker.  After a physical examination, a diagnosis of chronic lumbar strain superimposed on degenerative arthritis and spondylolisthesis was rendered.  The examiner indicated that he found no evidence that the Veteran's low back pain was due to his pilonidal cyst.

Since the April 2005 Board decision, additional private and VA treatment records were submitted.  These records show treatment for chronic low back pain and mild degenerative joint disease per MRI.  

The Board finds that the private and VA treatment records are new evidence as they have not previously been submitted to agency decision makers.  The evidence, however, is not material.  The private and VA treatment records do not show that the Veteran's low back disability manifested in service or within one year after service.  The records also do not show that the low back disability was related to service or secondary to the removal of the pilonidal cyst.  As such, the private and VA treatment records do not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection.  As the treatment records do not show a nexus to service or to a service connected disability, they do not raise a reasonable possibility of substantiating the claim.  

As such, the Board must conclude that the additional evidence, which is not material, does not warrant the reopening of the appellant's claim.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2010).


ORDER

New and material evidence having not been submitted, the Veteran's claim of entitlement to service connection for a low back disability, including as secondary to residuals of service connected pilonidal cyst extraction is not reopened and remains denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


